Citation Nr: 1727484	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to ratings in excess of 10 percent, each, for peripheral neuropathy of the right and left lower extremities, for the period prior to February 17, 2016, to include the issue of entitlement to an effective date prior to February 17, 2016 for the assignment of a 20 percent rating, each, for peripheral neuropathy of the right and left lower extremities.  


REPRESENTATION

Veteran represented by:	Harold W. Conick, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to September 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued a 10 percent rating for peripheral neuropathy of each lower extremity.  A February 2016 rating decision granted increased ratings of 20 percent for peripheral neuropathy of each lower extremity, effective February 17, 2016.  In March 2016, VA received VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Harold W. Conick, Esq.  In April 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record. 

A June 2016 Board decision determined that the Veteran had withdrawn his appeals of the issues seeking increases in the "staged" ratings (10 percent, each, prior to February 17, 2016, and 20 percent, each, from that date) for peripheral neuropathy of the right and left lower extremities, and dismissed the appeals.  The Veteran appealed that part of the Board's decision, dismissing the appeal as to higher ratings prior to February 17, 2016, to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the parties - the Veteran and the legal representative of the VA (i.e., the Office of the General Counsel) - filed a Joint Motion for Partial Remand to vacate the Board's decision to the extent that it denied ratings for peripheral neuropathy of the right and left lower extremities in excess of 10 percent, each, prior to February 17, 2016, and to remand the case to the Board.  In December 2016 the Court granted the Joint Motion.  

Issues of entitlement to higher ratings for peripheral neuropathy of the right and left lower extremities and a total disability rating based on individual unemployability due to service connected disability (TDIU) were raised by the Veteran (see the April 2016 hearing transcript, p.13, and the TDIU application filed in July 2016) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to an effective date prior to February 17, 2016 for the assignment of 20 percent ratings, each, for peripheral neuropathy of the right and left lower extremities is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A February 2016 rating decision granted increased ratings of 20 percent, each, for right and left lower extremity peripheral neuropathy, effective February 17, 2016, and continued 10 percent ratings, each, for the disabilities prior to that date.  

2.  On March 30, 2016, after the case was transferred to the Board but prior to the promulgation of a Board decision regarding these claims, the VA received notification from the Veteran, through his attorney, that it was his expressed intent to withdraw his appeal seeking increases in the ratings for right and left lower extremity peripheral neuropathy; effective March 30, 2016, there was no question of fact or law remaining before the Board to consider concerning these claims.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issues of entitlement to ratings in excess of 10 percent, each, for peripheral neuropathy of the right and left lower extremities, for the period prior to February 17, 2016 are met.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In light of the Veteran's expression of intent to withdraw his appeal in the matters seeking ratings in excess of 10 percent, each, for peripheral neuropathy of the right and left lower extremities, for the period prior to February 17, 2016, discussion of the impact of the VCAA is not necessary. 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his authorized representative, and appeal withdrawals must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), (b)(1).  

Appeal withdrawals should be filed with the agency of original jurisdiction (AOJ) until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board; thereafter, appeal withdrawals are to be filed at the Board.  38 C.F.R. § 20.204(b)(2).  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the AOJ; thereafter, it is not effective until received by the Board.  38 C.F.R. § 20.204(b)(3).  

Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies; withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case (SOC) is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  

Here, a February 2016 rating decision granted increased ratings of 20 percent, each, for the right and left lower extremity peripheral neuropathy, effective February 17, 2016, and continued the ratings of 10 percent, each, for the disabilities prior to that date.  The Veteran in a statement titled "Appeals Satisfaction Notice," which was dated and signed by him on March 8, 2016 and which was sent to the VARO/AOJ through his attorney representative (who provided a cover letter, dated March 15, 2016), expressed his intent to withdraw his appeal seeking increases in the ratings for right and left lower extremity peripheral neuropathy.  This statement and accompanying cover letter were documented as having been received by the VA on March 30, 2016, which is two days after the Board issued a letter to the Veteran, notifying him that it had received his appeal.  In other words, the withdrawal notice was received into the record after the case was transferred from the AOJ to the Board for its review.  According to 38 C.F.R. § 20.204(b)(3), the Veteran's appeal withdrawal is effective upon the date of its receipt on March 30, 2016.  Therefore, as of such date, there was no allegation of error of fact or law for the Board's appellate consideration on these claims.  Stating it another way, the Veteran's March 2016 statement constitutes a valid withdrawal of the appeal as of the date of its receipt on March 30, 3016.  

The Board acknowledges that in a subsequent letter sent to the VA in April 2016 (dated April 15, 2016 and received into the record on April 18, 2016), the Veteran's attorney indicated that the Veteran wished to withdraw his appeals satisfaction notice with respect to the onset date of his peripheral neuropathy in the right and left lower extremities.  Specifically, he asserted that the Veteran believed that a 20 percent rating was warranted prior to February 17, 2016, and that in signing the appeals satisfaction notice the Veteran did not realize "he was agreeing to an erroneous effective date."  The attorney explained that the Veteran suffered from a [service-connected] mental disorder that left him confused and with difficulty in understanding things.  At an April 2016 Board hearing, the Veteran and his wife essentially repeated such arguments about the Veteran's memory, confusion, and his misunderstanding about what he was signing when he withdrew his appeal; his wife added that she was the one to take care of all his paperwork.  

The Board has considered the April 2016 letter, but finds that it does not change the fact that the relevant VA regulation provides that the effective date of a withdrawal is in relation to the date of its receipt by the AOJ/Board, which in this case was March 30, 2016.  There is no provision in the law for retraction of a valid withdrawal.  The Board is cognizant of DeLisio v. Shinseki, 25 Vet. App. 45 (2011), holding that withdrawal of a claim is only effective where it is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  The Veteran's March 2016 withdrawal was clear and unambiguous on its face as to its intent.  As to the arguments about the Veteran not fully appreciating what he was signing when he withdrew his appeal in March 2016, the Board notes that it was the Veteran's attorney who submitted the Veteran's notice of withdrawal, along with a cover letter, and given his standing as the Veteran's accredited representative it must be presumed that he was fully aware of the withdrawal action and its consequences.  In other words, the Board deems that the withdrawal in March 2016 was the "equivalent of an informed withdrawal of the appeal," as cited by the undersigned during the hearing as an initial question to be resolved in this matter.  

Given the March 30, 2016 receipt of the notice of withdrawal, under the regulations the Board does not have jurisdiction to consider an appeal of these claims, and the appeal must be dismissed.  

Despite the Board's determination that the Veteran's withdrawal of the appeal is valid, as articulated above, there is another issue - a "downstream" matter - for consideration.  In December 2016, the Court granted the JMPR of the parties, who indicated that, should the March 2016 appeal satisfaction notice be deemed to constitute a withdrawal (as it has here), the Board should then address whether the April 2016 letter was sufficient "to reinstate or reinitiate the appeal" seeking ratings for peripheral neuropathy of the right and left lower extremities in excess of 10 percent prior to February 17, 2016.  The Board responds to this directive in the Remand below.  


ORDER

The appeal seeking ratings in excess of 10 percent, each, for peripheral neuropathy of the right and left lower extremities, for the period prior to February 17, 2016, is dismissed.


REMAND

The remaining issue for consideration is entitlement to an effective date prior to February 17, 2016 for the assignment of a 20 percent rating, each, for peripheral neuropathy of the right and left lower extremities.

As previously mentioned, the parties' JMPR, which was granted by the Court, directed the Board to consider whether the letter of the Veteran's attorney, dated and received in April 2016, which expressed the Veteran's intent to withdraw his March 2016 appeals satisfaction notice, was sufficient to "reinstate or reinitiate the appeal" with respect to the ratings for right and left lower extremity peripheral neuropathies in excess of 10 percent prior to February 17, 2016.  With application of 38 C.F.R. § 20.204(c), the Board finds that the answer to this inquiry is, in part, favorable to the Veteran, as explained below.  

In February 2016, the RO granted increased ratings of 20 percent for the peripheral neuropathy of each lower extremity, effective February 17, 2016.  Then, two months later, the April 2016 letter was received, in which the Veteran's attorney specifically asserts that the Veteran is satisfied with the increased ratings from 10 percent to 20 percent but is not satisfied with the effective date of February 17, 2016, and believes the effective date should have been established at "an earlier period" due to increased symptoms for several years.  The April 2016 letter is construed as a timely notice of disagreement (NOD) with the RO's February 2016 award, namely, with the effective date of the 20 percent ratings.  The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely NOD has been filed, a SOC addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not yet issued a SOC on the issue for which the Veteran filed a NOD in April 2016.  

Notably, 38 C.F.R. § 20.204(c) does not foreclose the possibility of the filing of a new NOD as to any issue that has been withdrawn, "provided such filings would be timely under these rules if the appeal withdrawn had never been filed."  As applied to the instant case, the April 2016 letter is a timely-filed NOD as to the determination regarding the effective date of February 17, 2016 for the 20 percent ratings assigned for the right and left lower extremity peripheral neuropathy, even though (as determined in the decision above) the issues of entitlement to ratings in excess of 10 percent, each, for peripheral neuropathy of the right and left lower extremities, for the period prior to February 17, 2016, were withdrawn.  Thus, the AOJ must issue a SOC in response to the NOD that reinitiated the appeal as to the specific issue of the effective date for the 20 percent rating for the right and left lower extremity peripheral neuropathy.    

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the claim of entitlement to an effective date prior to February 17, 2016 for a 20 percent rating, each, for peripheral neuropathy of the right and left lower extremities.  In order to perfect an appeal to the Board in the matter, the Veteran must timely file a substantive appeal after issuance of the SOC.  If that occurs, that matter should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


